Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2013/0272319 hereafter Chun). 

For claims 1, 7, 12, 14, Chun discloses transmitting, by a user equipment (UE) (UE Figure 1), a buffer status report (BSR) in a communication system ([0046] to inform base station BS the amount of uplink data), comprising: receiving, from a base station (e.g. 114 Figure 1), first information associated with an uplink resource allocation ([0044-0045] allocation of resources by BS only when UL data exist) ; comparing a number of padding bits ([0055] LCID field indicate padding bits [0061] using table 1 to compare with LCID field) with a value of a size of a BSR plus a size of a subheader of the BSR (e.g. 7 bit length with F sub-header Figure 5); and transmitting, based on the comparison result, to the base station ([0067] triggering the BSR including a padding BSR [0072]), the BSR (e.g. short BSR Figure 7) comprising second information (LCG ID field [0300]) indicating whether a field representing a buffer size for at least one logical channel group (LCG) exists (truncated BSR format with LCG ID field and corresponding buffer size field Figure 7).
Particularly for claim 12, Chun discloses a transceiver (e.g. 2919 Figure 29 for 4G [0311]) and a processor (processing unit 2914 Figure 29) on a UE (2910 UE Figure 29).
Particularly for claim 14, Chun discloses a transceiver (e.g. 2929 Figure 29 for 4G [0311]  and a processor (processing unit 2924 Figure 29) on a base station (2920 eNB Figure 29).

For claims 2, 8, 17, Chun discloses in a (long BSR format [0301] Figure 8) wherein in case that the second information (LCG IDs #0 through #3 [0301]) indicating whether the field representing the buffer size exists (Figure 8 buffer size #1) has a predefined value (e.g. #1), the field representing the buffer size exists in the BSR (Figure 8 long BSR format containing buffer size #1).

For claims 3, 9, 18, Chun discloses wherein the second information (buffer size per LCG) indicating whether the field representing the buffer size exists (Figure 8 buffer sizes for #1 through #4 exists) indicates whether the field representing the buffer size exists for each of a plurality of LCGs 
For claims 4, 10, 19, Chun discloses transmitting, to the base station, a truncated BSR with a short BSR format ([0272] report short BSR with [0274] truncated BSR) based on the number of padding bits ([0274] number of padding bits) in case that when a plurality of LCGs comprises data ([0275] highest priority LCG with data available for transmission).

For claims 5, 11, 20, Chun discloses transmitting, to the base station, the truncated BSR with the short BSR format ([0272] report short BSR with [0274] truncated BSR) in case that the number of padding bits is equal to a value of a size of a short BSR plus a size of a subheader of the short BSR ([0274] if number of padding bits is equal to the size of the short BSR plus its subheader). 

For claims 6, 16, 21, Chun discloses transmitting, to the base station (Figure 15 case C), a short BSR (2nd short BSR in Figure 15 case C) comprising third information indicating an available buffer size (Figure 7 shows the short format with LCG ID and buffer size. Figure 15 case C shows consecutive short BSRs). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It appears the Instant Invention is directed towards a new truncated BSR format as disclosed in R2-1709239 (Samsung “Truncated BSR Operation”) and R2-1709149 (LG “BSR format with increased LCG”) and the Instant Figure 14C. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BASIL MA/Examiner, Art Unit 2415